ICJ_015_Ambatielos_GRC_GBR_1951-11-09_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRECE / ROYAUME-UNI)
ORDONNANCE DU 9 NOVEMBRE 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE / UNITED KINGDOM)
ORDER OF NOVEMBER 9th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du g novembre 1951: C. I. ]. Recueil 1951, p. 113.»

This Order should be cited as follows:

‘‘Ambatielos case,
Order of November oth, 1957 : I.C.J. Reports 1951, p. 113.”

 

Ne de vente: 73
Sales number :

 

 

 
113

INTERNATIONAL COURT OF JUSTICE

YEAR 1951

November 9th, 1951

AMBATIELOS CASE

(GREECE / UNITED KINGDOM)

ORDER

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Application dated April oth, 1951, and filed
in the Registry of the Court on the same date, by which the Hellenic
Government instituted proceedings in the Ambatielos case against
the Government of the United Kingdom of Great Britain and
Northern Ireland,

Having regard to the Order of May 18th, 1951, fixing the time-
limits for the presentation of the Memorial and Counter-Memorial
in that case, and reserving the rest of the procedure for further
decision,

Having regard to the Order of July 30th, 1951, extending the said
time-limits at the request of the Agent of the Hellenic Government,

Having regard to the Memorial of the Hellenic Government, filed
within the time-limits fixed by the latter Order ;

Whereas, by letter of October 26th, 1951, the Agent of the United
Kingdom Government has requested that the time-limit fixed for
the presentation of the Counter-Memorial be extended by two
months ;

4

1951

November gt

General List
No. 15
ORDER OF 9 XI 51 (AMBATIELOS CASE) 114

Whereas, by letter of November 6th, 1951, the Agent of the
Hellenic Government, to whom the afore-mentioned request had
been communicated, replied that his Government agreed to the
‘extension ;

The Agents for the Parties having been heard by the President,

THE Court

Decides to extend to January 15th, 1952, the time-limit fixed for
the presentation of the Counter-Memorial of the United Kingdom
Government ;

And reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this ninth day of November, one
thousand nine hundred and fifty-one, in three copies, one of which
will be placed in the archives of the Court and the others
transmitted to the Hellenic Government and the Government
of the United Kingdom of Great Britain and Northern Ireland,
respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
